             Executive Grant of Clemency
    TO ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:

            WHEREAS JUAN RALL GARZA was convicted in the United States District Court for the

    Southern District of Texas on an indictment (Criminal No. B-93-009) charging violations of

    Sections 963, 952(a)(2), and 960(b)(J)(G) of Title 21, United States Code (Count l ); Sections

    846, 84 l(a)( l ), and 84l(b)(l)(A)(vii) of Title 21, United States Code (Count 2); Sections

    841(a)(]) and 84 l(b)(l )(B)(vii) of Title 21, United States Code, and Section 2 of Title 18, United

    States Code (Count 3); Sections 84J(a)(l ) and 841(b)(l )(C) of Title 21, United States Code, and

    Section 2 of Title 18, United States Code (Count 4 ); Sections 841(a)(!) and 841(b)(l )(B)(vii) of

    Title 21, United States Code, and Section 2 of Title 18, United States Code (Count 5); Sections

    848(a) and 848(c) of Title 21, United States Code (Count 6); Sections 848(a), 848(c), and

    848(e)(l )(A) of Title 21, United States Code, and Section 2 of Title 18, United States Code

    (Counts 7, 8, and 9); and Section 1956(a)(l )(A)(i) and Section 2 of Title 18, United States Code

    (Count 10); and on August 10, 1993, as recorded in a judgment filed on October 14, 1993, a

    sentence of death by lethal injection was imposed on Counts 7, 8, and 9; and concurrent terms

    were imposed of imprisonment for life on Counts 1, 2, and 6, for 40 years on Counts 3 and 5, and

    for 20 years on Counts 4 and 1 O; and

            WHEREAS the judgment of the District Court was affirmed by the United States Court of

    Appeals for the Fifth Circuit on September I, l 995, a rehearing en bane was denied by the

    United States Court of Appeals for the Fifth Circuit on December 15, 1995, and a petition for a

    writ of certiorari was denied by the United States Supreme Court on October 7, 1996, and a

    petition for rehearing was denied by the United States Supreme Court on December 2, 1996; and

            WHEREAS the said prisoner subsequently filed a petit10n to vacate his conviction and

    sentence pursuant to 28 U.S.C. § 2255, which was denied by the United States District Court for

    the Southern District of Texas on April 9, 1998, and a motion for relief from judgment under

    Federal Rule of Civil Procedure 60(b) and motion to alter and amend the judgment under Federal
                                                                                             Government
    Rule of Civil Procedure 59(e), which were also denied by the District Court; and           Exhibit
                                                                                                 3
Case 3:01-cr-03047-LTS-KEM Document 815-4 Filed 07/10/20 Page 1 of 2                              Case
                                                                                             01-CR-3047-LTS
            WHEREAS an r,pplication for a certifica<e ofappealability concerning the denial of the

    said prisoners motion under 28 U.S.C. § 2255 was denied by the United States Court of Appeals

    for the Fifth Circuit on January 14, 1999, and a petition for a writ of certiorari was denied by the

    United Statc"S Supreme Court on November 15. 1999; and

           WHEREAS the said prisoner has been confine.cl continuous1y since his arrest o n

    November 6, 1992, and presently i s incarcerated a t the Uniled States Penitentiary at Terre Haute,

    lndium1; and

           WHEREAS on May 26. 2000, the H�norable Filcmon B. Vela set a date of August 5,

    2000, for execution of the scnlence of death imposed upon said prisoner; and

           NOW, THEREFORE, BE IT KNOWN 1ha1 I, William J. Clinton, President of

    1he United States of America, in consideration of the premises, divers other good and sufficiem

    reasons me thereunto moving. do hereby grant a reprieve of the date for execution of the de:lth

    sentence imposed upon the said J1uN RAUL GARZA from August 5, 2000, to December 12,

    2000, and do hereby set December 12, 2000, as the new date for execution of tl1e death sen1encc.

    andfi1r1her. the sentences of imprisonment imposed upon 1he said prisoner are to continue in

    cflcct without interntption. The Direc-tor of the United States Marshals Service is hereby

    commanded lo take notice of this action and to cause execution ofthe said sentence of death to

    be stayed accordingly.

           fN TESTIMONY WHEREOF I have hereunto signed my name and caused the seal

   ofthe Department of Justice to be affixed.

                                          DONE /tt the Citr of Washin�ton this

                                          <;.t!Cond da�· of August

                                          in the y,·arof ""' Lord Two Thousand

                                          and of the ir.dependcnce of the linited States

                                          1be Two f-luudred and Tv:cnty-Fifih.




                                                         WLIJA-MM G
                                                          Wiiliom J. Clinton
                                                                Prcsid�nt
                                              Exhibit
Case 3:01-cr-03047-LTS-KEM Document 815-4 Filed       3, PagePage
                                                07/10/20      2   2 of 2
